IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RUSHANN SMITH, AS                      NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                               FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                  DISPOSITION THEREOF IF FILED
ESTATE OF RUSSELL GARTH
SMITH, JR., DECEASED,                  CASE NO. 1D16-2957

      Appellant,

v.

HOSPITAL INTERNAL
MEDICINE, P.A., YVETTE
BAZIKIAN, M.D., EFRAIN
IRIZARRY, M.D., GILLIAN
VAN SLUYTMAN, M.D., AND
DIVYA GOINDWANI, M.D.,

     Appellee.
_____________________________/

Opinion filed August 16, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Carl Scott Schuler and Brian J. Lee, Jacksonville, for Appellant.

John D. Jopling and Jamie L. White, of Dell Graham, P.A., Gainesville, for
Appellee.


PER CURIAM.

      DISMISSED.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.